Citation Nr: 1447740	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Additionally, as the Veteran testified during the February 2013 hearing that he is unemployable due to his lumbar spine disability, the issue of entitlement to a TDIU has been raised by the record and added to the title page of this decision pursuant to Rice v. Shinseki, , 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Veteran's testimony during his February 2013 Board videoconference hearing that his lumbar spine disability may have worsened since he was last afforded VA spine examination in February 2010, as well as the fact that it has    now been well over four years since that examination, the Board finds that remand is necessary for a new VA examination.

Additionally, the Veteran testified that he receives private care from a pain specialist for his lumbar spine disability, and also visits VA "month to month."  However, the most recent treatment notes of record, either private or VA, are    dated in 2011.  In this regard, the Veteran testified in February 2013 that he was submitting additional private records in conjunction with the hearing; however, it does not appear that any private records were received.  Therefore, remand is necessary to ensure a complete record.

Finally, given that the Veteran has raised the issue of entitlement to a TDIU      due  to his lumbar spine disability, he should be provided with notice pursuant     to the Veterans Claims Assistance Act (VCAA) of the information necessary to substantiate a TDIU claim.  He should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his back disability, to include Dr. Sarah E. Blake of Mid-Ohio Pain Care (pain specialist), Dr. Robert Rodstrom (primary care), Dr. Kenneth H. Doolittle, II (orthopedic surgeon), and Dr. Alan Crescuillo (chiropractor).  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain any relevant VA treatment records since September 2011.

3.  Schedule the Veteran for a VA spine examination       to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation. 

The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

The examiner should also provide an opinion on the impact of the Veteran's lumbar spine disability on his occupational functioning, to include whether his lumbar spine disability, alone, rendered the Veteran unable to obtain or maintain gainful employment, without regard to age or other disabilities, since approximately May 2008.  The examiner should provide his/her reasoning for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



